Citation Nr: 0309777	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  91-46 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma 
(BA), currently rated as 30 percent disabling.

2.  Entitlement to an effective date earlier than September 
26, 1996, for a total disability rating due to individual 
unemployability (TDIU).

3.  Entitlement to an effective date earlier than September 
26, 1996, for service connection for diabetes mellitus (DM) 
secondary to service-connected BA.

4.  Entitlement to an effective date earlier than September 
26, 1996, for eligibility for Dependents' Educational 
Assistance under 38 U.S.C. § Chapter 35 (Chapter 35).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from April 1966 to February 
1970.

This appeal is from a March 1991 rating decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO), which denied an increased rating for 
BA.  The appeal initially comprised two additional issues.  
In August 1996, the Board of Veterans' Appeals denied a claim 
for increased rating for erosive gastritis and remanded the 
issue of entitlement to TDIU.  While the case was on remand, 
the RO granted secondary service connection for DM, awarded 
TDIU, and found entitlement to Chapter 35 benefits.

The Board again remanded the matter of entitlement to 
increased rating for BA in November 1998.  While on remand, 
the veteran appealed from the effective dates of the awards 
for DM, TDIU, and Chapter 35 benefits.  The appeal is again 
before the Board.

The matters of the effective date of service connection for 
diabetes mellitus and of the effective date of eligibility 
for Chapter 35 benefits are deferred for reasons addressed in 
the remand appended to this decision.




FINDINGS OF FACT

1.  Prior to October 7, 1996, the veteran had pronounced 
asthma with very frequent attacks, dyspnea on exertion 
between attacks, little relief from medication, and general 
impairment of health.

2.  The veteran requires daily, high-dose corticosteroids 
(Prednisone) for control of asthma, and has maintained such 
therapy essentially uninterrupted for many years.

3.  This decision authorizes a schedular 100 percent rating 
for bronchial asthma.

4.  The veteran seeks a TDIU effective during a period for 
which a schedular 100 percent rating is in effect.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent rating for 
bronchial asthma effective prior to October 7, 1996, are met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1996).

2.  The schedular criteria for a 100 percent rating for 
bronchial asthma effective from October 7, 1996, are met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2002).

3.  A claimant entitled to a schedular 100 percent disability 
rating is not simultaneously entitled to a total disability 
rating based on individual unemployability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.16(a) (2002).

4.  The claim for an earlier effective date for TDIU by the 
claimant, who is entitled to a 100 percent schedular rating, 
effectively fails to raise an error of fact or law in the 
decision being appealed.  38 U.S.C.A. § 7105(d)(5) (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).  Whereas the evidence of record is sufficient to 
allow a complete grant of the benefits sought, any question 
whether VA discharged the specific duties or the intent of 
the VCAA is moot.

II.  Increased Rating for Bronchial Asthma

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2002).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's BA is rated according to criteria found at 
38 C.F.R. § 4.97, Diagnostic Code 6602.  VA has amended the 
rating criteria for bronchial asthma, effective October 7, 
1996, while the instant claim has been pending.  See 61 Fed. 
Reg. 46,720 (Sep. 5. 1996).  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the version 
that is more favorable to the claimant.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  However, the newer criteria 
may not apply prior to their effective date.  38 U.S.C.A. 
§ 5110(g) (West 1991); VAOPGCPREC 3-2000.  Thus, if the older 
rule is more beneficial to the appellant's case, it applies 
to the entire period under consideration, notwithstanding the 
later change, and if the newer rule is better, it applies 
from its effective date to the present.

Under the new rating criteria, BA is rated 100 percent if 
pulmonary function testing shows FEV-1 less than 40-percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medication.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2002).

Under the old rating criteria, BA is rated 100 percent if BA 
is pronounced; asthmatic attacks very frequently with severe 
dyspnea on slight exertion between attacks and with marked 
loss of weight or other evidence of severe impairment of 
health.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

The new rating criteria are the more beneficial for the 
veteran in the instant case, because they include an 
objective criterion for a 100 percent rating that the veteran 
meets.  The Board will apply it from October 7, 1996.  
38 U.S.C.A. § 5110(g) (West 2002).  The old criteria requires 
more subjective interpretation by the evaluator of the 
evidence and, in this case, will support a 100 percent rating 
only by affording the veteran the benefit of the doubt as to 
evidence in equipoise.  Thus, although the results are the 
same under either code, the newer is more beneficially 
applied in this case because the result is more certain and 
the older is less beneficially applied, because the result is 
more tenuous.

The many pulmonary function test reports of record from as 
long ago as May 1980 to October 2002 do not show results 
commensurate with a rating greater than 30 percent under the 
new rating criteria.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(2002).

However, the evidence of record is replete with medical 
notations of prescription of Prednisone, an oral 
corticosteroid, with dosages varying from 5 mg to 100 mg.  
The VA examiner of November 2002 noted daily use of oral 
Prednisone, but not the current dosage.  The VA examiner of 
March 1998 noted 60 mg per day at that time.  The veteran 
reported several of the stigmata of Cortisone excess syndrome 
(Cushing's syndrome) including stomach problems, abdominal 
striae, etc.  On VA hospitalization for observation and 
evaluation in November 1997, the veteran was on 15 mg per day 
of oral Prednisone.  He was diagnosed with chronic severe BA, 
described as steroid dependent.  He was hospitalized for 
about two weeks in June 1996 with an acute exacerbation of 
asthma.  On admission, he reported several recent trips to 
the emergency room.  He reported current use of 100 mg per 
day of Prednisone for the past several years.  On 
hospitalization he required intravenous steroids.  The 
hospital report noted that the veteran's Prednisone use could 
not be confirmed in available VA records.  The veteran 
reported he had been getting the Prednisone privately by mail 
order.  He was discharged on 60 mg per day of Prednisone to 
taper after 10 days to 40 mg per day.

The rating criterion does not define a "high dose" of 
corticosteroids.  The supplemental information discusses 
"high dose" in terms of a therapeutic dose without 
identifying in units per day or otherwise what that dose may 
be.  See 61 Fed. Reg. 46,720, 23 (Sep. 5. 1996).  Absent such 
guidance, the Board will infer from the fact of the 
administration of the steroid therapy that it was prescribed 
at a therapeutic level.  Thus, looking from the present back 
to the effective date of the new rating criteria, the clear 
long-term use of corticosteroid therapy is sufficient to 
establish that the veteran's disability is 100 percent 
disabling under the criteria effective from October 7, 1996.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (2002). 

The older criteria are more problematic.  At several times in 
the record, the veteran reported six to eight asthma attacks 
a day, but the medical record does not note that frequency 
while hospitalized, i.e., while under observation.  On the 
other hand, the record does reveal multiple episodes of 
status asthmaticus or other attacks so severe as to require 
emergency treatment and hospital admission, during which 
times the veteran required intensive therapy.  This can be 
taken as consistent with the severe impairment of health 
criterion of a 100 percent rating.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996).

The veteran has reported severe dyspnea on slight exertion.  
The record is deficient in this regard in that VA examiners 
have not had the veteran undertake actions identified as 
slight exertion for the purpose of reporting presence or 
absence of dyspnea.  There is documentation of dyspnea in a 
May 1990 outpatient record.  On VA examination in November 
1990, the veteran was in no respiratory distress, but there 
was no indication he was subjected to any exertion.  He was 
treated for a BA exacerbation in December 1990.  There is 
documentation of tachypnea (excessive rapidity of breathing-
Dorland's Illustrated Medical Dictionary 1659 (27th ed. 
1988)) at rest in the emergency room on VA hospitalization in 
June 1996, but not shortly thereafter.  During VA psychiatric 
hospitalization in January 1991, the veteran had no 
respiratory problems or cough, but he received treatment and 
medication for BA.  He reported that he spent whole days 
walking around town from sunup to sundown.  However, 
outpatient records of March, April, and June 1991 note mild 
respiratory difficulty, complaints of increases in asthma 
attacks, and complaints of inability to "do anything" 
because of asthma, respectively.

The veteran had private hospitalization in June 1991 for 
diagnosed status asthmaticus.  The private treatment record 
for December 1991, February 1992, and March 1992 show the 
veteran had shortness of breath and chest pain, but not the 
conditions that precipitated them.  In April 1992, the 
veteran testified to having six or more asthma attacks a day, 
which he had treated with medicine by nebulizer.  He stated 
that the provision of the machine for home therapy eliminated 
the need to seek outpatient therapy as often as he had been, 
which was why there were fewer records of such treatment 
after about February 1990.  The veteran testified that the 
numerous medications he took afforded little or very short-
term relief.

On VA examination in May 1992, the examiner noted occasional 
use of oral Prednisone.  The examiner found asthma attacks 
six to eight times a day and dyspnea on moderate exertion.  
Pulmonary function test showed mild airflow obstruction.  The 
veteran was admitted to VA hospitalization in September 1993 
for asthma exacerbation and treated with intravenous 
steroids.  The veteran was admitted to a VA hospital status 
asthmaticus in April 1994, treated parenterally, and 
discharged after a week.  Private medical records of July 
1994 show shortness of breath.  Subsequently in July 1994, 
the veteran was on 60 mg. of Prednisone per day when admitted 
to VA hospitalized for asthma exacerbation, possibly due to 
low theophyline levels.  He had another private 
hospitalization for in October 1994, at which time he was 
again status asthmaticus.

In a September 1994 letter, E. Rivera Rios, M.D., who had 
followed the veteran at Caribbean Pulmonary Society since 
November 1991 reported the veteran as having chronic BA and 
using oral steroids practically continuously since 1970, 
presently at 40 to 80 mg. per day, with continued daily 
asthma attacks despite this therapy and multiple other 
inhalation therapies.  Dr. Rivera Rios also noted the 
veteran's presentation of side effects of medication 
including gastritis, peptic ulcer, obesity and cushingoid 
habitus related to chronic theophylline and steroid use.  Dr. 
Rivera Rios reported in October 1995 that the veteran had 
four to five asthma attacks a day despite compliance with 
medication and extreme shortness of breath on minor physical 
exertion or upon no exertion.  He reported that the veteran's 
nebulizer therapy had side effects including vomiting, 
nervousness, shakes and headaches and that the veteran must 
be still for up to two hours after each nebulizer treatment.

In June 1996, the veteran sought VA outpatient treatment, 
reporting use of 100 mg. per day of Prednisone, which he was 
instructed to reduce to 60 mg per day.  Subsequently in June 
1996, he sought VA emergency treatment for an acute 
exacerbation of BA, reporting he has stopped taking 
Prednisone suddenly.  He was admitted to the VA hospital 
three days later.

In sum, the evidence of record shows continuous treatment for 
reported daily BA attacks.  The record does not well document 
the frequency of attacks, but the physicians following the 
veteran are managing him as for that level of severity.  The 
intensity of the medical management is persuasive as to the 
need for it, especially given the frequency with which the 
record shows the veteran is cautioned about the side effects 
of steroid therapy.  It seems unlikely that the veteran would 
be provided such medications if medically contraindicated.

The several side effects of medical therapy, such as 
Cushingoid habitus, and the number and frequency of 
hospitalizations comport with finding severe impairment of 
health.  The outpatient records that show no acute distress 
weigh against finding severe impairment of health.  At least, 
the evidence for and against finding severe impairment of 
health is balanced, and the veteran is entitled to the 
benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002).

The veteran reports, and several medical records corroborate, 
his assertions of dyspnea, although the reports vary as to 
the level of exertion necessary to precipitate it.  The 
number of examinations and outpatient records that make no 
mention of shortness of breath gives the impression that the 
veteran exaggerates its extent.  His report of walking around 
all day, made out of the context of seeking treatment for 
asthma or seeking compensation for asthma, is revealing in 
this regard.  As to this rating criterion, the evidence seems 
in approximate equipoise, and the veteran is entitled to the 
benefit of the doubt.  Id.

Finally, giving the veteran the benefit of the doubt in the 
application of the rating criteria effective prior to October 
7, 1996, the veteran is entitled to a 100 percent schedular 
rating for bronchial asthma.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

III.  Earlier Effective Date for TDIU

"The Board of Veterans' Appeals may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed."  38 U.S.C.A. § 5107(d)(5) 
(West 2002).

"Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total...."  
38 C.F.R. § 4.16(a) (2002).

No additional monetary benefit is available for total 
disability due to individual unemployability where the 
veteran has a service-connected disability rated 100-percent 
disabling under the rating schedule, whether the TDIU would 
otherwise be available for the disability rated 100-percent 
disabling under the rating schedule or for another disability 
or combination of disabilities.  See VAOPGCPREC 6-99.

The veteran's entitlement to TDIU arose when the an August 
1998 rating decision award of service connection for diabetes 
mellitus secondary to his service-connected bronchial asthma 
resulted in satisfaction of the schedular requirements for 
entitlement to TDIU.  See 38 C.F.R. § 4.16(a) (2002) (minimum 
percentage disability ratings required as predicate for RO 
authority to award TDIU).  Had the veteran won a total 
disability rating for asthma under the rating schedule before 
he was granted service connection for diabetes mellitus, he 
would have been precluded from entitlement to TDIU.  
VAOPGCPREC 6-99.

Whereas the law precludes the simultaneous award of a 
schedular total rating and a total rating for individual 
unemployability, the claim for an earlier effective date for 
TDIU is moot.  There can be no earlier award of a benefit 
that has become precluded by law as the result of the 
collateral action in the veteran's increased rating claim.  
Thus, through no initial defect in the claim for an earlier 
effective date for TDIU, the appeal no longer alleges an 
error of fact or law, 38 U.S.C.A. § 7105(d)(5), and it seeks 
a benefit the Board cannot grant.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (a claim seeking a benefit not 
provided by law must be terminated or denied).  Under these 
circumstances, the Board will exercise its discretion to 
dismiss the appeal.


ORDER

A schedular rating of 100 percent for bronchial asthma is 
granted, subject to the regulations governing payment of 
monetary benefits.

The appeal seeking an earlier effective date for a total 
disability rating due to individual unemployability is 
dismissed.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO took no such 
action regarding the claim for an earlier effective date of 
service connection for diabetes mellitus secondary to 
service-connected bronchial asthma.  The Board may not cure 
this defect.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The RO must discharge VA's duty under 38 U.S.C.A. 
§ 5103(a) (2002); 38 C.F.R. § 3.159(b) (2002).

The effective date of eligibility for Dependents' Education 
Benefits (Chapter 35 benefits) is based on the effective date 
of the veteran's total disability rating.  The claim for 
earlier effective date for Dependents' Education Benefits 
(Chapter 35 benefits) is thus inextricably intertwined with 
the effective date of the veteran's total rating.  See 
38 C.F.R. § 3.807 (2002).  The effective date of the current 
entitlement to Chapter 35 benefits is based on the effective 
date of the award of TDIU.  Whereas this decision will result 
in calculation of the effective date of the total schedular 
disability rating for bronchial asthma, the RO will 
recalculate the corresponding effective date of eligibility 
for Chapter 35 benefits.  The Board defers appellate review 
of the issue of entitlement to earlier effective date for 
Chapter 35 benefits pending this recalculation.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran and his attorney 
that they should inform the RO of any 
evidence that could show a claim for 
service connection for diabetes mellitus 
earlier than September 26, 1996, or other 
basis for an earlier effective date of 
service connection for diabetes mellitus.  
Notify the veteran and his attorney that 
the veteran may submit the evidence.  
Notify the veteran and his representative 
that the RO will attempt to obtain any 
identified federal records and, if 
authorized to do so, any identified 
records not in federal custody; include 
notice of the time allowed for the 
veteran's response.  Provide forms to 
authorize the release of any evidence not 
in federal custody.  Add any information 
or evidence obtained to the claims 
folder.

2.  Notify the veteran and his attorney 
of any failure to obtain evidence VA has 
attempted to obtain.

3.  Recalculate the effective date of 
eligibility for Chapter 35 benefits 
consistent with the schedular 100-percent 
disability award in this decision and 
notify the veteran accordingly.

4.  Readjudicate the claims for earlier 
effective date for service connection for 
diabetes mellitus and for earlier 
effective date for Chapter 35 benefits.  
If either claim remains disallowed, 
provide the appellant and his attorney an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



